Citation Nr: 0611102	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  99-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a left 
hip fracture with avascular necrosis.  

2.  Entitlement to service connection for bronchial asthma.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1982 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.  

The veteran's sworn testimony was obtained at Board hearings 
conducted by a Veterans Law Judge in May 2000 and an Acting 
Veterans Law Judge in January 2006, both held at the RO.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
residuals of a left hip fracture with avascular necrosis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  No competent medical evidence links bronchial asthma to 
active service.  

2.  No competent medical evidence links a low back disability 
to active service or to a service-connected disability; and 
arthritis of the low back was not shown to a compensable 
degree within one year of separation from service.  
3.  No competent medical evidence links a psychiatric 
disorder to the veteran's active service; and a psychosis was 
not shown to a compensable degree within one year of 
separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for asthma are not met.  38 U.S.C.A. §§ 1111, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).  

2.  The criteria for the establishment of service connection 
for a low back disability, to include arthritis, are not met.  
38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).  

3.  The criteria for the establishment of service connection 
for a psychiatric disability are not met.  38 U.S.C.A. §§ 
1111, 1112, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  38 U.S.C. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Such notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)

The veteran's claims for service connection for bronchial 
asthma, a low back disability, and a psychiatric disability 
were received at the RO in May 1998; the claims were denied 
in a November 1998 RO decision; a statement of the case (SOC) 
was issued in January 1999; and a supplemental statement of 
the case (SSOC) was issued in April 1999.  Notification of 
the information and evidence needed to establish service 
connection, what evidence VA would obtain and what evidence 
the veteran needed to obtain, was provided in letters from 
the RO in May 2003 and September 2005.  The September 2005 
letter advised the veteran to provide the RO with any 
evidence in her possession that pertained to her claims. 
 
Neither the veteran nor her representative has argued that 
there is any prejudice with respect to the timing or content 
of the notices, and none has been shown.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal, 
including those identified by appellant at her May 2000 Board 
hearing.  38 U.S.C.A. § 5103A.   In April 2001, additional VA 
treatment records were obtained, dated from October 1994, and 
the RO was advised that no earlier VA treatment records were 
on file.  In March 2003, the RO was advised by NPRC that no 
additional service medical records existed and that all 
service medical records had previously been issued to the RO.  
Additional private medical records were obtained from the 
Social Security Administration (SSA), including private 
treatment records from February 1984.  Further development is 
not indicated as all identified sources of pertinent medical 
records have been contacted, and all service, VA and private 
medical records, known to exist, have been obtained.  

The veteran received VA examinations in June, September and 
October 1998 in conjunction with the claims on appeal, and 
Travel Board hearings were conducted in May 2000 and January 
2006.  
The veteran and her representative have been repeatedly 
advised by the RO of the need to submit medical evidence of a 
link between her current disabilities and any in- service 
incidents, diseases or injuries.  

VA has satisfied its duties to inform and assist the veteran, 
there is adequate evidence of record to adjudicate the claims 
of service connection, and there is no prejudice in 
proceeding at this time with decisions on the claims of 
service connection on appeal.  In view of the decisions made 
on the claims of service connection, any error in failing to 
advise the veteran regarding effective dates or potential 
ratings is harmless.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, U. S. Vet. App. (March 3, 2006).

The Merits of the Claims of Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated during 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for arthritis and a psychosis may be 
presumptively established by showing that they manifested to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.   

Secondary service connection shall be awarded when a 
disability is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the evidence shows that a veteran had a chronic 
condition in service and still has such a condition, there is 
no requirement of an evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required.  

A lay person is competent to testify as to observable 
symptoms, but is not competent to provide evidence that the 
observable symptoms are manifestations of a chronic pathology 
or a diagnosed disability.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997). 

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).   

Bronchial Asthma

Service medical records for active duty from February 1982 to 
May 1983 are silent for any complaint, treatment, or 
diagnosis of bronchial asthma in service, including on 
physical examinations both prior to entry into service in 
March 1981, and at separation from service in April 1983.  
While a September 1982 Report of Medical Board notes a past 
medical history of asthma, "as a child...." no in-service 
complaints, treatment, or diagnosis were noted.  On 
examination for separation from service in April 1983, the 
veteran reported no history of asthma and no breathing 
difficulty.  On physical examination, the lungs were normal.  

Post-service evidence of record includes private medical 
records dated from February 1984.  In an April 1984 private 
clinical treatment record for a disorder not pertinent to the 
present claim, the diagnoses included an episode of 
laryngospasms-multifactorial in etiology; an upper 
respiratory infection; a reported history of airways 
reactivity with both asthma and prior laryngospasm; and a 
reported history of mild asthma as a child.  The veteran also 
reported a history of a respiratory infection while in 
service, during which time she claimed to have had a similar 
incident of the laryngospasm (which is not documented in 
service medical records).  On private examination in May 
1984, the veteran reported a 6-year history of asthma and a 
history of smoking cigarettes at a rate of 1/3 of a pack per 
day.  

A report of VA orthopedic examination, dated in August 1989, 
is silent for any reference to a history of asthma.  
Significantly, VA treatment records dated from 1990 to the 
present show an initial diagnosis of a mild restrictive lung 
disorder in February 1991, with occasional treatment for 
asthma from 1992, and a diagnosis of asthma on VA examination 
in June 1998.  No evidence of record, VA or private, 
associates the veteran's current asthma or any other lung 
disorder with her active military service.  

There is no notation of asthma in service; no post-service 
continuity of asthma symptomatology thereafter; and, no 
competent medical or lay evidence linking the veteran's 
current asthma to active service.  Accordingly, service 
connection for asthma must be denied.


Low Back Disability

Service medical records are silent for any complaint, 
treatment, or diagnosis of any chronic low back disorder in 
service, including on examination at separation from service 
in April 1983.  A September 1982 Report of Medical Board 
indicates a medical history significant for hospitalization 
for a cystic lesion of the left femoral head (left hip), 
status post bone biopsy.  Service medical records also 
include a March 1983 prescription note of a private physician 
(R.E.G., M.D.) indicating that the veteran had instability of 
the lumbar spine and should wear a lumbar support.  

It is noted that the veteran asserts, alternatively, that her 
low back disorder is secondary to a left hip fracture.  While 
she claims to be service connected for a left hip fracture, 
she is not.  The veteran is, in fact, service-connected for 
post-operative residuals of a subchondral cyst, left femoral 
head, left iliac bone draft, currently evaluated as 
noncompensably disabling.  See the July 2004 RO rating 
decision.  

Post-service medical evidence of record includes VA 
orthopedic examination reports of March 1989 and September 
1998, as well as VA treatment records.  No pertinent 
complaints were made on VA orthopedic examination in March 
1989.  X-rays studies of the veteran's lumbosacral spine, 
taken in conjunction with the VA orthopedic examination in 
September 1998, revealed a calcification anterior to the 
intervertebral spate at L5-S1.  The examining physician 
concluded, however, that the findings were within normal 
limits and no back disability was diagnosed.   VA outpatient 
treatment records provide no additional information during 
the time period 1989 to 1998.

Significantly, private treatment records of 1984 to 1991 show 
no treatment for any low back disorder prior to a motor 
vehicle accident and low back injury in March 1991.  See 
report of D. R., M.D., May, 1991.  On private examination in 
May 1991, the veteran reported that she had sustained a low 
back injury in the March 1991 motor vehicle accident, 
including a cervical spine strain.  Neither the veteran nor 
the examining physician made any reference to her prior 
military service, any incident in service, or to any service-
connected disability.  

There is no notation of a low back disorder or injury in 
service; no evidence of arthritis within one year of 
discharge, no post-service continuity of low back 
symptomatology prior to the 1991 motor vehicle accident; no 
competent medical or evidence linking the current low back 
disability to the veteran's service or to any service-
connected disability and, accordingly, the claim for service 
connection for a low back disability must be denied.  



Bipolar and Personality Disorders

Personality disorders, like mental deficiencies and 
congenital or developmental defects, are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Similarly no VA 
disability compensation benefits shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs, including marijuana.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).  

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of a psychiatric disorder, 
other than a personality disorder and a history of alcohol 
abuse.

Service medical records of March 8 and 9, 1983 show treatment 
for a histrionic personality disorder, with history of 
alcohol abuse, and a suicidal gesture.  The veteran presented 
on March 8 with complaints of difficulty with her 
administrative separation from service, reportedly related to 
her sexual orientation.  The veteran also reported a 
psychiatric history pertinent for past sexual abuse by her 
step-father.  The veteran did not report any sexual abuse or 
sexual harassment in service, and she admitted that she had 
been both physically and verbally abusive to her military 
friends.  The initial assessment was borderline personality 
disorder with suicidal ideation.  The final assessment, 
entered the next day, was histrionic personality disorder, 
and history of alcohol abuse.  The veteran's separation 
examination report of April 1983 notes a normal psychiatric 
evaluation at the time of separation.  

Post-service private and VA medical evidence shows no 
treatment for any psychiatric disorder prior to December 
2003.  In December 2003, the veteran was seen for feelings of 
anxiety and sleep difficulty following an incident where her 
uncle had a heart attack while a passenger in the car she was 
driving.  Her uncle reportedly subsequently died, and the 
veteran was seeking medication for her anxiety and sleep 
difficulty.  The initial impression was bipolar disorder and 
post-traumatic stress disorder (PTSD), related to the 
incident. 

The veteran was seen again later that same month, reporting 
that her cousin died while a passenger in the car she was 
driving, while the two of them were returning from her 
uncle's funeral.  

The veteran was next seen later still in December 2003, 
reporting that she believed two males may have put a drug in 
her beer while she was at a party, and that she may have been 
sexually assaulted while in a drug-induced unconscious state.  
She was referred to the rape crisis center.  

In February 2004, the veteran reported that she no longer 
attended meetings at the rape crisis center.  She admitted to 
a history of occasional marijuana use, which reportedly 
calmed her nerves.  The diagnoses were bipolar disorder, PTSD 
and marijuana abuse. 

On VA psychiatric evaluation in July 2004, the veteran 
reported several incidents regarding conflicts with 
neighbors, as well as a past incident where a man touched her 
while she was in New York City.  The veteran made no 
reference to her prior military service.  She admitted to a 
general hatred of all men.  She admitted to a continued use 
of marijuana.  The examiner recommended that the veteran 
attend the VA's military sexual trauma program, expressing 
the opinion that she would greatly benefit from it.

The veteran was next seen in September 2004 reporting, for 
the first time, that she had been accosted in service, but 
denying that the offenders had a chance to fondle or rape 
her.  The veteran also admitted to a history of alcohol, 
marijuana and cocaine abuse.  

VA treatment records of October 2004 indicate that the 
veteran had not been raped or fondled in service, but, 
rather, that she has had problems in her interaction with men 
in general, and that she had only been "harassed" in 
service.  Her diagnoses were bipolar disorder and non-combat 
related PTSD.  No medical evidence of record associates 
either diagnosis with the veteran's prior service.  

At her January 2006 hearing, the veteran referred to "a few 
run-ins with gentlemen who were officers" and an incident 
with "three captains" with whom she got drunk and things 
went "further than what I wanted" but "didn't go as far as 
I thought it would go."  She said she was psychiatrically 
institutionalized because of that incident.

Service medical records confirm psychiatric hospitalization 
on March 8 and 9, 1983 as a result of a suicide gesture.  The 
veteran reported she was distraught because of her impending 
administrative separation for homosexuality.  Discharge 
diagnoses were histrionic personality disorder and a history 
of alcohol abuse. 

A March 10, 1983 clinic note from a staff psychologist 
confirmed a severe personality disorder, opined that the 
veteran was unable to function in the naval environment, and 
recommended she be separated on the basis of her severe 
personality disorder, if the command investigation did not 
warrant separation for homosexuality.

A histrionic personality disorder, alcohol abuse, and drug 
abuse may not be service connected.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d), 3.303(c).  

The veteran's service medical records and post-service 
psychiatric treatment records show no qualifying psychiatric 
disorder prior to December 2003, at which time the veteran 
sought treatment regarding post-service incidents unrelated 
to service.  Service medical records show difficulty with her 
administrative discharge, possibly related to her sexual 
orientation, but no diagnosis other than a personality 
disorder.  The salient point is that no psychiatric evidence 
associates the veteran's current diagnoses of bipolar 
disorder and non-combat related PTSD with her active military 
service.  Rather, by the veteran's own admission, she was 
sexually abused by her step father and has had difficulty in 
her relations with men, in general.  

While there is notation of a personality disorder in service, 
related to her discharge, there is no diagnosis of a 
psychosis or any post-service psychiatric symptomatology 
prior to the December 2003 incidents involving the death of 
either her uncle or her cousin, or both, while passengers in 
the veteran's automobile.  Additionally, there is no medical 
nexus evidence of record which associates the veteran's 
current bipolar disorder and PTSD with her active military 
service.  

The veteran's subsequent statements and sworn testimony that 
her current bipolar disorder is due to sexual harassment in 
service are not credible, not substantiated, and contradicted 
by the evidence of record, including her service medical 
records which reflect that her in-service psychiatric 
problems resulted from her impending discharge for 
homosexuality.  Her lay opinion regarding the etiology of her 
psychiatric condition, based on an unsubstantiated clinical 
history at odds with the evidence of record, is of no 
probative value.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

The claim of service connection for bronchial asthma is 
denied.  

The claim of service connection for a low back disability is 
denied.  

The claim of service connection for a psychiatric disability 
is denied.  


REMAND

The veteran's petition to reopen a claim of service 
connection for residuals of a left hip fracture with 
avascular necrosis was received at the RO in May 1998.  This 
claim was most recently denied in a December 1994 RO 
decision.  However, only the notice issued to the veteran in 
September 2005 includes any reference to her petition to 
reopen a claim of service connection for a left hip 
disability, and both the September 2005 notice and the 
subsequent January 2006 SSOC, as with the prior July 2005 
SSOC, refer to the incorrect standard of determining whether 
new and material evidence has been submitted.  

38 C.F.R. § 3.156 was amended, effective August 29, 2001.  
This change is applicable only to claims filed on or after 
August 29, 2001, the effective date of the amendment.  As the 
veteran's petition to reopen a claim was received in 1998, 
the new criteria do not apply.  

Accordingly, the case is REMANDED for the following action:

1.  Send a notification letter to the 
veteran and her representative, with 
notice that as the petition to reopen a 
claim of service connection for residuals 
of a left hip fracture was received prior 
to August 29, 2001, new and material 
evidence, sufficient to reopen such the 
claim is defined as: 

"Evidence not previously submitted 
to agency decision makers which 
bears directly and substantially 
upon the specific matter under 
consideration; which is neither 
cumulative nor redundant; and which, 
by itself or in connection with 
evidence previously assembled, is so 
significant that it must be 
considered in order to fairly decide 
the merits of the claim."  38 
C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  

The notice should also advise the veteran 
that new and material evidence is medical 
evidence which shows (1) a current 
disability; (2) includes medical, or in 
certain circumstances, lay evidence of 
in-service incurrence or aggravation of 
the claimed disease or injury regarding 
the disorder at issue; and (3) medical 
evidence of a nexus between the claimed 
in-service disease or injury and the 
present claimed disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 
(1999).

2.  All outstanding VA treatment reports, 
dated from November 2005 to the present, 
should be obtained and
associated with the claims file.  

3.  If VA is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran and her representative, that 
it has been unable to obtain such records 
by identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.	After undertaking any development 
deemed essential in addition to that 
specified above, the claim should be 
readjudicated on a de novo basis.

After the directed actions, the case should be returned to 
the Board for further consideration, if in order.  No action 
is required on the part of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion as to the ultimate disposition warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________       
______________________________ 
         THOMAS J. DANNAHER                       RONALD W. 
SCHOLZ
               Veterans Law 
Judge                           Acting Veterans Law Judge
           Board of Veterans' Appeals                   Board 
of Veterans' Appeals

                        
____________________________________________
                                              CONSTANCE B. 
TOBIAS
Chief Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


